DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US Patent Publication 20090281596 A1).
As to claim 1, King et al. discloses loading, via a processor, a meridian tool into an electrical device having a screen (e.g., paragraphs 96, 105 and 113); causing, via the processor, the meridian tool to display a human body image on the screen (e.g., paragraphs 175-178 and 205; also see Figures 16A and 16G, for example); receiving, via the processor, input signals to indicate pain points on the human body image (e.g., paragraphs 175-178 and 205; also see 
As to clam 2, King et al. discloses the electrical pads (e.g., see Figures 9B, 10B, 11C-11D, 12C, 13C and 20-22) provide electrical stimulation to a meridian line. 
As to claim 2, King et al. discloses providing stimulation, via electrical pads (e.g., see Figures 9B, 10B, 11C-11D, 12C, 13C and 20-22), to region(s) where a patient feels pain (i.e., see paragraphs 43-44, 56-57, 67-68, 109-110 and 235). Therefore, King et al. necessarily discloses providing electrical stimulation to a meridian line. Furthermore, since King et al. utilizes electrical stimulation as claimed by the Applicant, King et al. is therefore capable of being used in stimulation to at least one meridian line. In addition, nothing prevents King et al. from stimulating a meridian line. Therefore, the electrical stimulation of King et al. is capable of being used to stimulate a meridian line.
As to claim 3, King et al. discloses vector based electrical stimulation (e.g., paragraphs 7-8, 44-46 and 64-71; also see Figures 5-7, 9A-10A, 11A, 12A-12B and 13A). As such the examiner consider the electrical stimulation of King et al. to start “at the most distal point on the meridian line and spreads towards a proximal point as the pain level input increases”. Furthermore, since King et al. utilizes electrical stimulation as claimed by the Applicant, King et al. is therefore capable of being used in stimulation the most distal point of the meridian line and spread towards a proximal point as the pain level input increase”. In addition, nothing prevents King et al. from stimulating a meridian line from a distal point to a proximal point. Therefore, the electrical stimulation of King et al. is capable of being used to stimulate a meridian line at the most distal point on the meridian line and spreads towards a proximal point as the pain level input increases.
As to claim 4, King et al. discloses providing stimulation, via electrical pads, to region(s) where a patient feels pain (i.e., see paragraphs 43-44, 56-57, 67-68, 109-110 and 235). Therefore, since King et al. discloses providing electrical stimulation to multiple locations, the examiner considers King et al. to provide electrical stimulation to multiple meridian lines. 
As to claim 5, King et al. discloses the electrical device wirelessly provides the controlling electrical pulses to the meridian acupuncture sleeve (e.g., paragraph 85; also see Figure 1). 
As to claim 6, King et al. discloses the electrical device is a mobile device (e.g., paragraphs 61-63; also see Figure 1). 
As to claim 7, King et al. discloses the device is wired or wirelessly connected (e.g., paragraphs 85-86; also see Figure 1). Therefore, the examiner considers the electrical device to be “removably attachable” to the sleeve. 
As to claim 8, King et al. discloses a system comprising: a memory having computer readable instructions (memory, e.g., paragraphs 88, 91, 97 and 105; also see Figures 2-4, for example); and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (e.g., paragraph 94-97 and 105; also see Figures 2-4, for example) comprising: loading a meridian tool into an electrical device having a touch screen (e.g., paragraphs 96, 105 and 113); causing the meridian tool to display a full human body image on the touch screen (e.g., paragraphs 175-178 and 205; also see Figures 16A and 16G, for example); receiving input signals on the touch screen to indicate pain points on the full human body image (e.g., paragraphs 175-178 and 205; also see Figures 16A and 16G, for example); displaying a pain level screen on the touch screen (e.g., paragraphs 61-64, 175-178 and 205); receiving pain level input on the pain level screen (e.g., paragraphs 9-10, 61-64, 175-178 and 205); causing the electrical device to provide controlling electrical pulses to a meridian acupuncture sleeve (King et al. discloses lead having ring or circumferential electrodes, see paragraph 58 for example. The examiner considers the electrode ring to be a “sleeve” disposed on the lead. As such, King et al. discloses a sleeve for providing electrical pulses (i.e. the electrode sleeve located on the lead)), wherein the controlling electrical pulses controls the application of current being applied to electrical pads (e.g., see Figures 9B, 10B, 11C-11D, 12C, 13C and 20-22) within the meridian acupuncture sleeve to provide pain relief for the pain points on the human body (e.g., paragraphs 56, 60 and 235).
As to claim 9, King et al. discloses providing stimulation, via electrical pads (e.g., see Figures 9B, 10B, 11C-11D, 12C, 13C and 20-22), to region(s) where a patient feels pain (i.e., see 
As to claim 10, King et al. discloses vector based electrical stimulation (e.g., paragraphs 7-8, 44-46 and 64-71; also see Figures 5-7, 9A-10A, 11A, 12A-12B and 13A). As such the examiner consider the electrical stimulation of King et al. to start “at the most distal point on the meridian line and spreads towards a proximal point as the pain level input increases”. Furthermore, since King et al. utilizes electrical stimulation as claimed by the Applicant, King et al. is therefore capable of being used in stimulation the most distal point of the meridian line and spread towards a proximal point as the pain level input increase”. In addition, nothing prevents King et al. from stimulating a meridian line from a distal point to a proximal point. Therefore, the electrical stimulation of King et al. is capable of being used to stimulate a meridian line at the most distal point on the meridian line and spreads towards a proximal point as the pain level input increases.
As to claim 11, King et al. discloses providing stimulation, via electrical pads, to region(s) where a patient feels pain (i.e., see paragraphs 43-44, 56-57, 67-68, 109-110 and 235). Therefore, since King et al. discloses providing electrical stimulation to multiple locations, the examiner considers King et al. to provide electrical stimulation to multiple meridian lines. 
As to claim 12, King et al. discloses the electrical device wirelessly provides the controlling electrical pulses to the meridian acupuncture sleeve (e.g., paragraph 85; also see Figure 1).  
As to claim 13, King et al. discloses the electrical device is a mobile device (e.g., paragraphs 61-63; also see Figure 1). 
As to claim 14, King et al. discloses the device is wired or wirelessly connected (e.g., paragraphs 85-86; also see Figure 1). Therefore, the examiner considers the electrical device to be “removably attachable” to the sleeve. 
As to claim 15, King et al. discloses a meridian acupuncture sleeve (King et al. discloses IMD having a lead with a ring or circumferential electrodes, see paragraph 58 for example. The examiner considers the lead with electrode be a “sleeve”. As such, King et al. discloses a sleeve for providing electrical pulses (i.e. the electrode sleeve located on the lead)) having one or more processors for executing computer readable instructions (processor, depicted as 32 in Figure 2; e.g., paragraphs 94-95), the computer readable instructions controlling the one or more processors to perform operations comprising: receiving signals to indicate pain points on a human body (e.g., paragraphs 9-11, 69-70, 76 and 79-86; also see Figure 17, for example); and controlling electrical pulses to electrical pads (e.g., see Figures 9B, 10B, 11C-11D, 12C, 13C and 20-22) within the meridian acupuncture sleeve, wherein the controlling electrical pulses controls the application of current being applied to electrical pads to provide pain relief for the pain points on the human body (e.g., paragraphs 9-11, 69-70, 76 and 79-86; also see Figure 17, for example). 
As to claim 16, King et al. discloses providing stimulation, via electrical pads (e.g., see Figures 9B, 10B, 11C-11D, 12C, 13C and 20-22), to region(s) where a patient feels pain (i.e., see paragraphs 43-44, 56-57, 67-68, 109-110 and 235). Therefore, King et al. necessarily discloses providing electrical stimulation to a meridian line. Furthermore, since King et al. utilizes electrical stimulation as claimed by the Applicant, King et al. is therefore capable of being used in stimulation to at least one meridian line. In addition, nothing prevents King et al. from stimulating a meridian line. Therefore, the electrical stimulation of King et al. is capable of being used to stimulate a meridian line.
As to claim 17, King et al. discloses vector based electrical stimulation (e.g., paragraphs 7-8, 44-46 and 64-71; also see Figures 5-7, 9A-10A, 11A, 12A-12B and 13A). As such the examiner consider the electrical stimulation of King et al. to start “at the most distal point on the meridian line and spreads towards a proximal point as the pain level input increases”. Furthermore, since King et al. utilizes electrical stimulation as claimed by the Applicant, King et al. is therefore capable of being used in stimulation the most distal point of the meridian line and spread towards a proximal point as the pain level input increase”. In addition, nothing prevents King et al. from stimulating a meridian line from a distal point to a proximal point. Therefore, the electrical stimulation of King et al. is capable of being used to stimulate a meridian line at the most distal point on the meridian line and spreads towards a proximal point as the pain level input increases.
As to claim 18, King et al. discloses providing stimulation, via electrical pads, to region(s) where a patient feels pain (i.e., see paragraphs 43-44, 56-57, 67-68, 109-110 and 235). 
As to claim 19, King et al. discloses the electrical device wirelessly provides the controlling electrical pulses to the meridian acupuncture sleeve (e.g., paragraph 85; also see Figure 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Patent Publication 20090281596 A1). King et al. discloses the invention substantially as claimed with a therapy device delivering electrical stimulation pulses to a region where a patient feels pain (e.g., paragraph 114) delivered by electrodes proximate to the surface of the dermis (e.g., paragraph 164), but does not explicitly discloses the electrodes in a region the patient feels pain on the exterior of the dermis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode positioning of King et al. from implanting in “a region in a back, arm, shoulder, leg, neck, face, or the like” (paragraph 114) to be external on the dermis in said region(s) in order to provide the predictable results of modifying the treatment to meet specific patient therapeutic needs and requirements. 
Furthermore, modifying the externally placed electrical stimulation system to include an elasticized sleeve or cuff to maintain the electrodes on the dermis would provide the predictable results of ensuring sufficient contact with the skin of the patient to enable treatment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA M ALTER/Primary Examiner, Art Unit 3792